DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-5, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada (US 2009/021339).
Regarding to claim 1:
Harada teaches an inkjet printer comprising: 
a printer body (FIG. 1, element 26);
              a waste ink container (FIG. 2, element 46) including a first engagement portion (FIG. 2, element 92); and
                             a cover member (FIG. 2, element 36) configured to constitute a part of a housing of the inkjet printer (element 2), the cover member including a second engagement portion (FIG. 2, element 93) engageable with the first engagement portion (FIG. 2, element 92).
	Regarding to claims 2-5: wherein when the waste ink container and the cover member (FIG. 1, element 36) are attached to the printer body, an outer surface of the cover member is flush with an outer surface of the printer body, wherein material of the cover member is the same as material of an outer casing (FIG. 1, element 26) of the printer body, wherein surface treatment of the cover member The color, the material, and the surface treatment of the cover member does not distinct the prior art printing device from the claimed printing apparatus. Such features of the cover member are considered just as design choice, in fact).
	Regarding to claim 11-12: wherein the waste ink container is positioned on a corner of the inkjet printer (FIG. 1: The corner of the printing apparatus where the cover 36 is), wherein the waste ink container (FIG. 2, element 27) and the cover member (FIG. 2, element 36) are integrally attachable to or integrally detachable from the outer casing (FIGs. 10-11) when the first engagement portion is engaged with the second engagement portion (FIG. 2, elements 92-93).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 2009/021339) in view of Namekawa et al. (US 2005/0175388).
Harada discloses the claimed invention as discussed above except wherein the waste ink container (FIG. 2, element 27) and the cover member (FIG. 2, element 36) are integrally detachable from the outer casing (FIGs. 10-11) when the first engagement portion is engaged with the second engagement portion.
Namekawa et al. teaches a printing apparatus comprising an unit container (FIG. 25, element 80) and a cover member (FIG. 25, element 28), where the unit container and the cover member having first and second engagement portions (FIG. 25, elements 83c-d and 28b-c) and being integrally attachable to FIG. 13) when the first engagement portion is engaged with the second engagement portion (FIG. 13, elements 28 and 80).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify Harada’s printing apparatus to structure the waste ink container and the cover member to be integrally detachable from the printer body while the engagement portions are engaged each other, since such structure is well known in the art of attaching/detaching an unit to/from a main body and also taught by Namekawa et al. (FIG. 13).
Response to Arguments
Applicant's arguments filed 5/21/2020 have been fully considered but they are not persuasive. 
In response to Applicant’s Remarks, the Examiner notices that “engage” can be broadly interpreted simply as “involve”. As a result, in Harada, the involvement of elements 92 and 93 as shown in FIG. 2 reads on the engagement of the first and second engagement portions in light of such interpretation. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853